Citation Nr: 1640852	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  09-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right (major) shoulder disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a left (minor) shoulder disability.

3.  Entitlement to dependence allowance based on school attendance for the Veteran's daughter, P. M.

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus (originally claimed as flat feet).

5.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

7.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

8.  Whether new and material evidence has been received to reopen a claim of service connection for cataracts.

9.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

10.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 2005 to April 2006.  He had approximately four (4) months of prior active service and 11 years and five (5) months of prior inactive service.  The Veteran served in Southwest Asia as reflected by his participation in Operation Enduring Freedom on his DD Form 214. 

This appeal comes before the Board of Veterans' Appeals (Board), in part, from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, in part, awarded service connection for right shoulder arthritis; an initial 10 percent disability rating was assigned, effective September 16, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's assignment of an initial 10 percent rating assigned to the right shoulder disability to the Board.

This appeal also stems from a June 2012 rating action of the Appeals Management Center (AMC) in Washington, DC.  By that rating action, the AMC granted service connection for left shoulder rotator cuff tendinopathy/impingement; an initial 10 percent disability rating was assigned, effective September 16, 2007.  The Veteran appealed the initial 10 percent rating assigned to this disability to the Board. 

In February 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the Nashville, Tennessee RO. A copy of the hearing transcript has been uploaded to the Veteran's electronic record.

In May 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board requested, in part, that the AOJ schedule the Veteran for a VA examination to determine the nature and extent of his service-connected bilateral shoulder disabilities.  VA reexamined the Veteran in October 2015 and June 2015.  (See VA Shoulder/Arm Disability Benefits Questionnaire (DBQ) reports)).  The appeal has returned to the Board for further appellate consideration.

Also developed for appellate consideration for the Board in May 2015 were the issues of entitlement to service connection for carpal tunnel syndrome (CTS) of the left and right hands, each to include as due to an undiagnosed illness or secondary to service-connected left and right shoulder disabilities.  By a December 2015 rating action, the RO granted service connection for CTS of the right and left hands; each hand was assigned an initial 10 percent evaluation, effective September 16, 2007--the date VA received the Veteran's initial claim for compensation for these disabilities.  This represents a complete grant of the benefits originally sought.  Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.

As discussed below, additional issues are being remanded herein for the issuance of a statement of the case (SOC).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the initial rating claims on appeal, additional substantive development is necessary.  Specifically, the AOJ must schedule the Veteran for a VA joints examination that is consistent with the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Corriera v. McDonald, No. 13-328, 2016 WL 3591858 (Vet. App. July 5, 2016).  A remand is also required to have the RO issue an SSOC that addresses all evidence received since issuance of a December 2015 SSOC in conjunction with the initial rating claims on appeal and to have the RO issue an SOC that addresses the issue of entitlement to dependence allowance based on school attendance for the Veteran's daughter, P. M.  The Board will discuss each reason for remand separately below. 

i) VA examination-Initial Rating Claims

In Corriera, the Court found that the final sentence of 38 C.F.R. § 4.59 (2015) required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the Court held "that the final sentence of 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id. at 9 n.8.  

VA previously examined the Veteran's shoulders in April 2008, October 2015 and June 2016.  (See VA Knee/Shoulder and Shoulder/Arm examination and DBQ reports, dated in April 2008, October 2015 and June 2016).  These reports do not comply with the requirements of Corriera because they do not contain joint testing on both active and passive motion, weight-bearing and non-weight-bearing.  The Board finds this deficiency notable in light of the June 2016 VA physician's assistant's (PA's) statement that it was conceivable that the Veteran's verbalized right and left shoulder pain could further limit function particularly after strenuous and repetitive activities.  The VA PA further noted, however, that it was not feasible to attempt to express any of this in terms of additional limitation of motion, as these matters could not be determined with any degree of medical certainty. (See June 2016 VA Shoulder/Arm DBQ at page (pg.) 10)).  Thus, the Board finds that a remand is required to have the Veteran scheduled for VA examinations of his right and left shoulders that comply with the requirements in Corriera.  

ii) Issuance of an SSOC

In June 2016, and after the RO's issuance of a Supplemental Statement of the Case (SSOC) in December 2015, additional evidence (i.e., June 2016 Shoulder/Arm Disability Benefits Questionnaire (DBQ)) pertinent to the initial rating claims on appeal was uploaded to the Veteran's Benefits Management System (VBMS) electronic claims file.  These records have not been considered by the RO in an SSOC.  As neither the Veteran nor his representative waived initial RO consideration of this evidence and the issues are being remanded for other reasons, a remand to have the RO initially consider the evidence in an SSOC is required, as outlined in the indented paragraphs in the remand below.  38 C.F.R. § 20.1304 (2015).

iii) Issuance of an SOC

By a July 2016 notice letter to the Veteran, the RO denied the Veteran's claim of entitlement to dependence allowance based on school attendance for the Veteran's daughter, P. M.  In July 2016, VA received the Veteran's notice of disagreement (NOD) with the RO's July 2016 determination.  (See VA Form 21-0958, Notice of Disagreement, received by VA in July 2016).  The Board notes that where a claimant files a NOD and the RO has not issued a SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West,  12 Vet. App. 238, 2401-1 (1999).  Thus, a remand is required to have the AOJ issue an SOC that addresses this issue.  Manlincon, supra. 

The Board notes that by a March 2016 rating action, the RO found that new and material evidence had not been received to reopen previously denied claims for service connection for bilateral pes planus (originally claimed as flat feet); sleep apnea; right knee disability; hearing loss; cataracts; and sinusitis.  In March 2016, VA received the Veteran's NOD with the above-cited rating action.  (See VA Form 21-0958, Notice of Disagreement, received by VA in March 2016).  A NOD has not yet been issued.  A remand is required to have the AOJ issue an SOC that addresses these issues.  Manlincon, supra.

In a September 2016 rating decision, the RO found that new and material evidence had not been received to reopen previously denied claims for service connection for depression and PTSD.  The Veteran's NOD was received in October 2016.  An SOC has not yet been issued.  Thus, a remand is required to have the AOJ issue an SOC that addresses these issues.  Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right shoulder disabilities.  All indicated tests and studies should be conducted. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left and right shoulders, active motion, passive motion, weight-bearing and non weight-bearing must be recorded in degrees for each shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of right and left shoulder motions: 

What is the extent of any additional limitation of right and left shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula of either shoulder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left and right shoulder disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.
If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

3.  Issue the Veteran a Statement of the Case on the issues listed as numbers 3 through 10 on the title page herein.  Only if the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on an issue, should the claim be returned to the Board.

4.  After the above development has been accomplished, readjudicate the initial rating claims on appeal, to include consideration of whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

If the benefits sought on appeal remain denied, issue a SSOC that considers all additional relevant evidence received since issuance of a December 2015 SSOC.  

Any other issue properly on appeal should be further developed and readjudicated, as appropriate.

The appeal should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

